Filed Pursuant to Rule 424(b)(5) Registration No. 333-181656 PROSPECTUS SUPPLEMENT (To the Prospectus Dated May 24, 2012) 3,107,665 Shares of Common Stock We are offering 2,070,585 shares of our common stock and the selling stockholders named herein are offering to sell an additional 1,037,080 shares of our common stock.We will not receive any proceeds from the sale of shares of common stock offered by the selling stockholders.We will bear a portion of the expenses of the offering of common stock, except that the selling stockholders will pay any applicable underwriting fees, discounts or commissions and certain transfer taxes with respect to their shares of common stock. Our common stock is listed on the NASDAQ Capital Market under the symbol “UNXL”.As of June 29, 2012, the aggregate market value of our outstanding common stock held by non-affiliates (the public float) was approximately $39.7 million, which was calculated based on 5,904,900 shares of outstanding common stock held by non-affiliates and on a price per share of $6.72, the closing price of our common stock on June 29, 2012.On August 8, 2012, the closing price of our common stock as reported by the NASDAQ Capital Market was $6.07 per share.Pursuant to General Instruction I.B.6 of Form S-3, in no event will we sell our common stock in a public primary offering with a value exceeding more than one-third of our public float in any 12-month period so long as our public float remains below $75.0 million. Investing in our common stock involves significant risks.Before buying any shares, you should read the discussion of material risks of investing in our common stock in “Risk Factors” beginning on page S-6 of this prospectus supplement and page 4 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement.Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ Proceeds, before expenses, to the selling stockholders $ $ The underwriter may also purchase from us up to an additional 450,000 shares of our common stock at the public offering price per share, less the underwriting discounts and commissions, to cover over-allotments, if any, within 30 days of the date of this prospectus supplement. We anticipate that delivery of the shares of our common stock will be made through the facilities of the Depository Trust Company on or about August 14, 2012, subject to customary closing conditions. Sole Book-Running Manager Craig-Hallum Capital Group The date of this prospectus supplement is August 9, 2012. Table of Contents TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-ii Disclosure Regarding Forward-Looking Statements S-iii Prospectus Supplement Summary S-1 Risk Factors S-6 Price Range of Common Stock S-7 Use of Proceeds S-7 Capitalization S-8 Selling Stockholders S-9 Underwriting S-9 Legal Matters S-11 Experts S-11 Where You Can Find More Information S-11 Information Incorporated by Reference S-11 Prospectus Page About this Prospectus 1 Disclosure Regarding Forward-Looking Statements 2 Our Business 2 Risk Factors 4 Use of Proceeds 4 Dilution 4 Description of Securities That May Be Offered 5 Selling Stockholders 8 Plan of Distribution 9 Legal Matters 13 Experts 13 Where You Can Find More Information 13 Information Incorporated by Reference 14 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 14 Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is the prospectus supplement, including the documents incorporated by reference, which describes the specific terms of this offering.The second part, the accompanying prospectus, including the documents incorporated by reference, provides more general information.Generally, when we refer to this prospectus, we are referring to both parts of this document combined and any documents incorporated by reference.We urge you to carefully read this prospectus supplement, the accompanying prospectus, and the documents incorporated herein and therein, before buying any of the securities being offered under this prospectus supplement.This prospectus supplement may add, update or change information contained in the accompanying prospectus.To the extent that any statement that we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference therein, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference therein. You should rely only on the information contained or incorporated by reference in this prospectus supplement and contained or incorporated by reference in the accompanying prospectus.Neither we, the selling stockholders nor the underwriter has authorized anyone to provide you with different or additional information.Dealers are not authorized to give any information other than the information contained or incorporated by reference in the prospectus or this prospectus supplement.If anyone provides you with different, additional or inconsistent information, you should not rely on it.We and the selling stockholders are not, and the underwriter is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.Persons outside the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of the common stock and the distribution of this prospectus outside the United States.You should assume that the information in this prospectus supplement and the accompanying prospectus is accurate only as of the date on the front of the applicable document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement or the accompanying prospectus, or any sale of a security.Our business, financial condition, results of operations and prospects may have changed since those dates.You should read this prospectus supplement, the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus when making your investment decision.You should also read and consider the information in the documents we have referred you to in the section of this prospectus supplement entitled “Where You Can Find More Information.” This prospectus supplement, the accompanying prospectus, and the information incorporated herein and therein by reference includes trademarks, service marks and trade names owned by us or other companies.All trademarks, service marks and trade names included or incorporated by reference into this prospectus supplement or the accompanying prospectus are the property of their respective owners. In this prospectus, unless the context otherwise requires, references to “we,” “us,” “our,” “the Company” or “Uni-Pixel” refer to Uni-Pixel, Inc. and its subsidiary. S-ii Table of Contents DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus, including the documents that we incorporate by reference, may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements in or incorporated by reference in this prospectus supplement and the accompanying prospectus include, without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources.Investors are cautioned that such forward-looking statements involve risks and uncertainties including, without limitation, the following: (i) our plans, strategies, objectives, expectations and intentions are subject to change at any time at our discretion; (ii) our plans and results of operations will be affected by our ability to manage growth and competition; and (iii) other risks and uncertainties indicated from time to time in our filings with the SEC.Important factors that could cause actual results to differ materially from those indicated in the forward-looking statements include, but are not limited to, the rate and degree of market acceptance of our products, our ability to develop and market new and enhanced products, our ability to obtain financing as and when we need it, competition from existing and new products and our ability to effectively react to other risks and uncertainties described from time to time in our SEC filings, such as fluctuation of quarterly financial results, reliance on third party manufacturers and suppliers, litigation or other proceedings, government regulation and stock price volatility. In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘could,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘intends,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential,’’ or ‘‘continue’’ or the negative of such terms or other comparable terminology.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date such statements are made.We do not undertake any obligation to publicly update or revise any forward-looking statement. S-iii Table of Contents PROSPECTUS SUPPLEMENT SUMMARY This summary highlights certain information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents we incorporate by reference.This summary is not complete and does not contain all of the information that you should consider before investing in our securities.To fully understand this offering and its consequences to you, you should read this entire prospectus supplement and the accompanying prospectus carefully, including the information referred to under the heading “Risk Factors” in this prospectus supplement beginning on page S-6, the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying prospectus when making an investment decision. About Uni-Pixel, Inc. We believe we are one of the technology leaders in the optical design and manufacturing of large area microstructured polymer film materials and related technologies for the display, flexible electronics, energy, transportation and entertainment industries.Our microstructured polymer films, which we refer to as Performance Engineered Films (“PEFs”), are designed to lower the cost and improve functionality and performance of devices in the markets they address.Recently, we have made key technological advances that have enabled our PEFs to be produced at high volume with low costs, and over wide area flexible substrates. We have developed two products from these processes. These products are our patent-pending Diamond Guard™ hard coat films and our transparent conducting film produced with our patent pending UniBoss™ process. Our Proprietary Technologies We focus our research and development on projects that we believe will generate short-term revenue and lead to long-term high volume product purchases.In addition to research and development, we may work on related projects if they are customer funded.Of our 19 employees, the majority have degrees or advanced degrees in physics, mathematics, chemistry, materials science, or optics.Historically our development efforts have yielded numerous patents, as well as trade secrets and manufacturing know how that we believe gives us a competitive advantage with respect to our current intellectual properties. In May2010, we sold 20 U.S. patents, 104 patent applications, and 23 foreign patents.As of July 26, 2012, we had 3 patents issued and 54 patent applicationsfiled with the U.S. Patent and Trademark Office that cover technology including our PEFs and our UniBoss™ process.Our historic development efforts have guided our recent technological advances and the generation of new intellectual property with respect to our PEFs. Our patent-pending UniBoss™ process is a new flexible electronic manufacturing process whereby we can precisely pattern fine line conductors on a variety of substrates such as glass, circuit boards, and flexible polymer rolls of film in a continuous roll-to-roll and semi continuous sheet process with high optical transparency.We are targeting films made by the UniBoss™ process as an alternative to traditional indium tin oxide (“ITO”) coated transparent materials used in a variety of electronic products.By replacing the ITO in a display device we can lower the device production cost, reduce the product thickness and weight, and improve the overall efficiency and performance. Furthermore, this process is adaptive with polymer substrates and as a result may enable the production flexible displays. Additionally, during the development of our PEF technology we were able to produce an ultra hard coat that we apply to base films and substrates to produce our Diamond Guard™ film technology and product line. We believe our in-house design and prototyping capabilities along with our tollmanufacturing partners allow us to be one of the low cost producers for micro-structured and hard coated films for our markets of interest. Our Target Markets We are currently focusing our efforts on applications of our PEFs in the following areas: S-1 Table of Contents Transparent Electrically Conductive Films – UniBossTM Our recent development of the UniBoss™ process, which is the ability to print very conductive fine lines with very high light transmission, enables us to enter a large and growing market for transparent touch screens. We believe this technology is a superior replacement to ITO as the transparent conducting layer in a touch screen device. Based upon calculations derived from DisplaySearch forecasts of the worldwide touch panel market, we believe that the worldwide film market for touch sensors could be $3 billion to $5 billion dollars per year over the next five years. Our transparent conductive films can be produced with our UniBoss™ process at low cost and on large flexible polymer substrates. We believe this enables manufacturers to effectively produce large area touch screens at commercially viable costs with enhanced performance and functionality. In addition, we believe that the insertion of this technology into smaller devices will lead to thinner, lighter, lower cost and higher efficiency products.We are currently working with touch screen manufacturers and end users to design products based on our technological achievements or know-how. Diamond Guard™ Cover Glass Replacement and Protective Cover Films During the past two years we have designed, developed and demonstrated large scale production of micro-structured and hard coated films for use as cover glass replacement and protective cover films for touch and multi touch electronic computing devices.We are currently shipping our Diamond Guard™ Hard Coat films to end users both domestically and internationally.We believe that our Diamond Guard™ films are unique in the market as compared to other similar products because our hard coat and surface treatments offer better functional specifications as compared to competitive films.In addition to better features, our roll-to-roll production capabilities result in low production costs which allow us to competitively price our product at or below the price of other products in the market today. We sell our films under the Clearly Superior™ and Diamond Guard™ film brands as well as private labels.We are currently in discussions with various original equipment manufacturers, touch panel module manufacturers and consumer product manufacturers for incorporation of our product into their product lines, although we cannot guarantee that any of these manufacturers will purchase our product. Light Extraction and Management Films We also intend to sell our films as sub-components for use in liquid crystal display (“LCD”), field sequential LCD (“FSC-LCD”) and Time Multiplexed Optical Shutter (“TMOS”) display as back light films and active film sub-components.If we are successful in this endeavor, these uses could utilize billions of square feet of our product on an annual basis. 3-D Films With the release of the movie Avatar in 2009 significant interest has been generated in 3-D content for consumer products such as video games and movies for portable devices. We have developed a micro-structured and printed film to enable a 3-D visual experience on any type of display device without the need for glasses.We demonstrated our first prototype in January2010 at the Consumer Electronics show in Las Vegas and based on the positive response at that show we continue to improve and enhance the film’s performance for the potential deployment by end-users and consumers for use with their products.We have a patent on auto stereoscopic display film and we have filed a patent application covering 2D – 3D switchable backlights. Key Partnerships Texas Instruments On February 28, 2012, we announced that we entered into a memorandum of understanding with Texas Instruments (“TI”) for a collaborative effort to integrate TI’s touch controllers with our UniBoss™ printed touch sensors and a potential definitive agreement involving marketing and sales efforts. TI is a world leader in the design and production of both analog and digital chipsets, and its line of touch controllers are already used by the top manufacturers in numerous handheld electronic devices on the market today. TI believes that UniBoss™ offers unparalleled cost and performance benefits and that together the companies can bring a high-quality touch screen solution to market at low cost. S-2 Table of Contents Carestream Tollcoating On March 12, 2012, we announced that we entered into a Master Distribution Agreement with Carestream Tollcoating for our Diamond Guard™ protective cover films. Carestream Tollcoating is a premium provider of high-precision contract coating services and optical grade polyethylene terephthalate film, specializing in the application of aqueous and solvent coatings on flexible substrates for imaging, printed electronics, display, electronic component, nanotechnology, battery, and a variety of other flexible advanced material markets. Its global logistics network, with supply chain management and distribution capabilities in 56 countries offers worldwide end-to-end service from high precision coating through post-manufacturing. Carestream will support the manufacturing, warehousing and sales of our protective cover film line of products with production capacity of more than 100 million square feet a year. Corporate Information Our facilities and executive offices are located at 8708 Technology Forest Place, Suite100, The Woodlands, Texas, 77381, and our telephone number is (281) 825-4500. We were incorporated in Delaware on May24, 2001.Additional information about us is available on our website at www.unipixel.com.The information contained on or that may be obtained from our website is not, and shall not be deemed to be, a part of this prospectus.Our common stock, par value $0.001 per share, is currently traded on the NASDAQ Capital Market under the ticker symbol “UNXL.” For a description of our business, financial condition, results of operations and other important information regarding us, we refer you to our filings with the SEC incorporated by reference in this prospectus.For instructions on how to find copies of these documents, see “Where You Can Find More Information.” S-3 Table of Contents The Offering Common stock offered by us 2,070,585 shares Common stock offered by selling stockholders Common Stock to be outstanding after the offering 1,037,080 shares 9,215,614 shares Over-allotment option We have granted an option to our underwriter to purchase up to an additional 450,000 shares of common stock within 30 days of the date of this prospectus supplement in order to cover over-allotments, if any. Use of proceeds We intend to use the proceeds from the sale of stock for working capital and general corporate purposes.We will not receive any proceeds from the sale of our common stock by the selling stockholders.See the “Use of Proceeds” section of this prospectus supplement for further information. Market and trading symbol for the common stock Our common stock is currently listed and traded on the NASDAQ Capital Market under the symbol “UNXL.” Unless otherwise indicated, the number of shares of our common stock that will be outstanding immediately after this offering is based on 7,145,029 shares of common stock outstanding as of July 26, 2012, and excludes, as of July 26, 2012: · 2,203,015 shares of our common stock issuable upon exercise of stock options under our stock plans at a weighted average exercise price of $7.50 per share; · 1,316,979shares of our common stock reserved for issuance under various outstanding warrant agreements, at a weighted average exercise price of $6.23 per share; and · 11,666 shares of our common stock reserved for future issuance under our 2005 Equity Incentive Plan; 28,328 shares of our common stock reserved for future issuance under our 2007 Equity Incentive Plan; 18,243 shares of our common stock reserved for future issuance under our 2010 Equity Incentive Plan; and 115,000 shares of our common stock reserved for future issuance under our 2011 Equity Incentive Plan. Except as otherwise noted, all information in this prospectus assumes: · no exercise of the underwriter’s overallotment option; and · that no options, warrants or shares of common stock were issued after July 26, 2012 and that no outstanding options or warrants were exercised after July 26, 2012. S-4 Table of Contents Summary Selected Consolidated Financial Information You should read the historical summary selected consolidated financial data along with the historical financial statements and related notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in the reports cited below.Our historical results are not necessarily indicative of the results that may be expected for any future period. In the table below, we provide you with historical summary selected consolidated financial data for, and as of the end of each of, the three years ended December 31, 2009, 2010 and 2011, derived from our audited consolidated financial statements previously filed in our Annual Reports on Form 10-K.We also provide the financial data for, and as of the end of, the second fiscal quarters of 2012 and 2011, derived from our unaudited consolidated financial statements filed in our Quarterly Reports on Form 10-Q. Years Ended December 31, Six Months Ended June 30, (unaudited) Statement of Operations Data: Revenue $ Costs of revenues $ Gross margin $ Selling, general and administrative expenses $ Research and development $ Operating Loss $ ) $ ) $ ) $ ) $ ) Other income (expenses) Gain on sale of intellectual property $ Debt issuance expense $ ) $ ) $ $ $ Interest income (expense), net $ ) $ ) $ $ $ Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) $
